Title: To George Washington from Richard Peters, 13 August 1781
From: Peters, Richard
To: Washington, George


                        
                            Sir,
                            Camp 13th Aug. 1781
                        
                        I have the Honour to lay before your Excellency several Papers by order of the Board of War on which I shall
                            be happy to recieve your Answer & Opinion & to confer with you on the Subjects of them if your Excellency
                            shall deem it necessary.
                        The Letter from Genl parsons was sent because a Doubt arose on the Resolutions of Congress relative to the
                            Invalid Corps whether an Officer under the Situation described in the Resolves is of Right entitled to be put into the
                            Invalid Regiment or whether it is discretionary in the Board. If discretionary there were some Objections as to the Number
                            of Officers of the Connecticut Line kept in the Arrangement who were not fit for Field Duty & when these are
                            invalided a Necessity will be created for an additional Number of Officers to be taken from the Citizens & so both
                            the Officers transferred & the Officers newly appointed in their stead would be drawing whole pay: Whereas if the
                            convalescent Officers had retired on half pay & the effective Officers remained the public would have been
                            benefitted by their Services & much Expence saved. I have had the Honour of a Conversation with Genl parsons since
                            my Arrival at Camp & he informs me that the retaining these Officers was a Matter of Necessity. As the Election was
                            given to the eldest Officers who chose to retire.
                        The Essay of a plan for the Hospital Department will explain itself.
                        The Letter from the Treasury Board is probably sent that a Certificate may be obtained
                            from your Excellency of Lieut. Streuben’s Appointment & Right to be considered as an Officer.
                        When the papers are perused by your Excellency, I shall be obliged by the Return of the original Letters. I
                            have the Honour to be with the greatest Respect & Esteem your very obed. Servt
                        
                            Richard Peters

                        
                     Enclosure
                                                
                            
                                Boston June 25th 1781.
                            
                            These may certify that Lieut. Hammond is so reduced in Health that it is absolutely impossible for him to
                                joine his Regiment—That from our attending him as Physicians we find him in a very declining state, and after all
                                Methods, & Priscriptions, according to our Judgments have failed of having the wished for Effect—We think it
                                advisable for him to try a Voyage to Sea in order to Recover his Health.
                            
                                S. Whitwell Surgn 3d M. Regt
                                S. Adams surgn 3d Regt Ay 
                            
                        
                        
                     Enclosure
                                                
                            
                                Camp, Peekskill June 30th 1781
                            
                            This may Certify, that Capt: David Parsons, of the 3d Connecticut Regiment, is (in my Opinion) rendered
                                intirely unfit for Military Duty, in a Marching Regiment; by reason of his advanced Age, and having his Constitution
                                much impaired, by a Series of Fatigues & hardships, to which, he has been (necessarily) Subjected, whilst in
                                the Army: is therefore recommended as a fit Subject for the Corps of Invalids.
                            
                                Jeremiah West. Surgeon.
                                3d Connectt Regt
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Camp near Dobbs’s Ferry 10th July 1781
                            
                            I had the Honor of a Letter from the Board of War by Capt. Weed, and was incourag’d by that to expect a
                                speedy Determination of the Board respecting the Officers who appeard proper Subjects of the Corps of Invalids. as the
                                Army have now taken the Field and the Officers become necessary in Camp, I am oblig’d to trouble you again on the
                                Subject and request that the Officers for whom Certificates were transmitted may be transferd, that their Places may
                                be supplied with such as are able to do Duty, with the Addition of Cpt. Parsons for whom Certificates are inclos’d. of
                                this Number Capts. Parsons & Weed & Lieut. Belding would prefer going out on half pay if it can be
                                admitted: Captains Reed & Hodge prefer the Corps of Invalids as do the other Lieutenants who were named in my
                                last Letter. the many Invalids & Vacancies made by Resignations since the Arrangment in January render it
                                necessary that more Officers should be soon appointed to do Duty; which cannot be done until the Determination of the
                                Board of War is had respecting the Invalid Officers.
                            this becomes more particularly necessary at this Time as I have every Reason to apprehend the Resignation
                                of much the greater half of my Officers in a few Days. the State of Connecticutt, have fed them upon Promises of
                                advancing them some little Part of their Wages, from January to this Time, and after affixing particular Periods, from
                                Time to Time, for the payment, have finally disappointed them of every farthing they have promis’d; and tis now more
                                than fifteen Months since they receivd one’ farthing from the public and they are really wretched. your Answer by the
                                return of the Post will oblige yr obedt Servt
                            
                                Saml H. Parsons
                            
                            
                                Lt Mix has come in since writing the above & has so far recoverd his Health as to performd
                                    the Duties in Field.
                            

                        
                        
                     Enclosure
                                                
                            
                                Gentlemen
                                Treasury Office Augt 2d 1781
                            
                            The Commissioners of the Chambers of Accounts, in their Report upon the Balances due to the Officers and
                                Privates of Capt. Van Heers Corps of Dragoons for Depreciation of their Pay, represent to the Board of Treasury, "that
                                Philip Steubing has been regularly mustered and paid as a Lieutenant but they do not find from their Application to
                                the Board of War that a Commission has been granted him" and that "as no other Proof is before us than the pay Rolls,
                                Muster Rolls and the Captains Assertion we apprehend that no Certificate ought to be granted till further Proof is
                                produced of his Appointment." The Board under these Circumstances are in doubt about the Propriety of granting the
                                Certificate; and desire of the Board of War their Opinion on the Case; for it is supposed some General Rule is laid
                                down in respect of the Pay of the Troops which will comprehend the Affair in Question. I have the Honor to be Gent.
                                Your most obed. & very hble Servt
                            
                                John Gibson
                            
                        
                        
                     Enclosure
                                                
                            
                                At a Board of War August 4. 1781
                            
                            Agreed.
                            That the essay for the Hospital Department be laid before the Commander in Chief by Mr Peters, and his
                                opinion requested thereon. Extract from the Minutes
                            
                                Jos: Carleton Secy
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    c.4 August 1781
                                
                            
                            Whereas the Honorable the Congress of these United States have thought proper to establish Hospitals for
                                the Use of such of their forces as shall happen to be sick or wounded in their Service they do hereby direct the
                                following Rules—Regulations and Orders to be duly observed within the same.
                            1st. That the Officers commanding in Chief do inspect and see that good Order and discipline be kept in
                                the said Hospitals and give all necessary directions in any manner relating thereto.
                            2ndly—That the said Officers commanding in Chief do take Care that the Physician Surgeons Apothecaries
                                and all other Officers do constantly attend and perform all manner of duties which shall be imposed on them which is
                                consistent with the line of their profession and the Obligations of their Office and upon the neglect or Misbehaivour
                                of any of them, he may suspend them and appoint some other person giving Notice thereof to the Commissioners of the
                                War Office, and that the person may remain so suspended untill he shall be tried by a Court Martial or until the
                                pleasure of Congress shall be known.
                            3dly—That all Soldiers to be received into the Hospital do bring a Certificate under the hand of the
                                Officer in Chief of the Regiment to which they belong and of the Surgeon of the said Regiment or his Mate specifying
                                their distemper or Wounds the Company they belong to and the day of their being sent to the Hospital according to
                                which Certificate the days of their Entries are to be regulated which with those of their discharge are to be sent to
                                the War Office once a Month or as often as shall be found necessary in order to discover whether Rations are drawn in
                                Camp for such persons at the same time.
                            4thly—That for the better ascertaining the expence of the said Hospitals the Officer commanding in Chief
                                do take Care that the Charge of the dyet of each Soldier do as little exceed the Sum of eight pence a day as possible
                                for answering whereof he is to make Application to the Superintendant of finance for such Sum or Sums of Money as
                                shall be wanting who is to supply the same according to the Number of sick and wounded Men: of which Sums so received
                                he is at all times to give an exact Account to the said Superintendant of finance And Whereas it may be necessary in
                                some Cases to establish permanent hospitals and it may also be proper and expedient in other Cases to make Contracts
                                for the supplying the said Hospitals with provisions: it is further directed that the said Superintendant of finance
                                do make Contracts for the supplying the sick and wounded at such Hospitals and for such Numbers as the Commander in
                                Chief shall direct so that he may have it in his Option to furnish the sick and wounded in either mode as may best
                                accord with the Good of the Service.
                            5thly. That upon the death of any Soldier Care be taken for his interment the charge whereof not to
                                exceed ten shillings and the Cloaths belonging to such Soldier at the time of his death shall be preserved and
                                delivered to the Officer appointed by the Regiment to receive the same.
                            6thly. That no internal or external medicines be applied or administered in the said Hospitals without
                                the prescription or Allowance of the Physician and principal Surgeon respectively of which Medicines an exact Account is
                                to be kept and vouched by such prescription or Allowance in Writing for the preventing all embezzlements or
                                misapplication thereof.
                            7thly—That the present and all former Systems of the Hospital department be and are hereby declared to be
                                void and of no Effect and that in future the said department shall be governed by such Rules and Regulations as the
                                Commander in Chief shall think expedient to communicate either by general Orders or through a Board of Officers or in
                                such other manner as he shall think most conducive to the good of the Service.
                            8thly—That the Officer commanding in Chief be directed to report to Congress the Number of Physicians
                                Surgeons Apothecaries and Mates he conceives to be necessary taking Care that the Arrangement be formd upon the most
                                oeconomical plan and according to the Number of Troops of which the Army is composed. Also the Number of Persons at
                                present in Office that Congress may proceed to the election of those who are essentially necessary.
                            9thly. That when any Vacancy happens in the said department the Commander in Chief (if he thinks it ought
                                to be filled up) shall recommend a proper person for the same whose Appointment shall be valid until the pleasure of
                                Congress shall be known.

                        
                        
                    